— Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered March 12, 1982, convicting him of criminal possession of a weapon in the second degree, upon a plea of guilty, and sentencing him as a second felony offender to an indeterminate term of imprisonment of 4 to 8 years. By order dated June 13,1983 this court held the matter in abeyance and, on our own motion, the District Attorney was ordered to file an answering brief which was to include the points and arguments raised on defendant’s appeal (People v Green, 95 AD2d 815). The District Attorney has now complied. Judgment modified, on the law, by vacating the sentence. As so modified, judgment affirmed and matter remitted to the Supreme Court, Kings County, for resentencing in accordance herewith. At the time of sentence it was determined that, on May 28, 1976, defendant had pleaded guilty to criminal possession of a weapon in the second degree. The prior conviction mandated that the defendant be sentenced as a second violent felony offender (Penal Law, §§ 70.02, 70.04; see People v Balfour, 95 AD2d 812; *783People v Aiello, 93 AD2d 864). Gulotta, J. P., O’Connor, Bracken and Brown, JJ., concur.